Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive.
According to pages 8-9 of 9, Applicant's argument with respect to the prior art fails to resolve “[T]he differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art...”.  “The reason that BULEA’s not teaching the “sequentially and linearly arranged” first electrodes and the “sequentially and linearly arranged” second electrodes is important is that combining BULEA with PENG requires a person of ordinary skill in the art to rearrange PENG’S electrodes according to BULEA’s non-sequential and non-linear arrangement.”, according to claim 1, is not persuasive.
In response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.
In view of the guidance provided by the Supreme Court in KSR, rationales for arriving at a conclusion of obviousness suggested by the Supreme Court's decision in KSR include: 
(a) Combining prior art elements according to known methods to yield predictable results;
(b) Simple substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices in the same way;
(d) Applying a known technique to a known device ready for improvement to yield predictable results;
(e) “Obvious to try” - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one of endeavor may prompt variations of it for use in either the same field of different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(g) Teaching, Suggestion, and Motivation (TSM) test. 
Therefore, in view of guidance provided by Supreme Court in KSR, it would have been obvious to combine the known techniques as taught by Bulea to the system of CN103246422A in order to reduce the number of traces and/or electrodes required to sense the position of input object within the sensing region without affecting the accuracy and repeatability of the acquired positional data. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (CN103246422A) in view of Bulea et al. (US# 9,081,453 hereinafter Bulea).
Referring to claim 1, Peng CN103246422 (Fig. 3 reproduced below) discloses a touch panel (touch screen device; Para. 0004), comprising:
a first set of electrodes including a first electrode and a second electrode sequentially arranged in a first direction (1st set of electrodes Ta1, Tb1 marked as 1 and 2 in vertical direction as first direction; see Fig. 3 reproduced below); and
a second set of electrodes including a third electrode, a sixth electrode, a fourth electrode, a fifth electrode, a seventh electrode, and an eighth electrode sequentially and linearly arranged in the first direction in a listed order of the third electrode, the sixth electrode, the fourth electrode, the fifth electrode, the seventh electrode, and the eighth electrode (2nd set of electrodes Rx2, Rx3, Rx4, Rx4, Rx3, Rx2 as marked in the order of 3, 6, 4, 5, 7 and 8 sequentially in a straight line vertically direction; see Fig. 3 reproduced below),
wherein the third electrode, the sixth electrode, and the fourth electrode face the first electrode in a second direction crossing the first direction (electrodes 3, 6, 4 face electrode 1 in the horizontal direction; see Fig. 3 reproduced below), the fifth electrode, the seventh electrode, and the eighth electrode face the second electrode in the second direction (electrodes 5, 7, 8 face electrode 2 in the horizontal direction), and the fourth electrode is electrically connected to the fifth electrode (electrode 4 is electrically connected to electrode 5). 

    PNG
    media_image1.png
    461
    506
    media_image1.png
    Greyscale

However, Peng does not specifically disclose further comprising: a first wire electrically connected to the first electrode and disposed at a first side of the first set of electrodes; and a second wire electrically connected to the second electrode and disposed at a second side of the first set of electrodes opposite to the first side. 
In an analogous art, Bulea discloses further comprising: a first wire electrically connected to the first electrode and disposed at a first side of the first set of electrodes (the electrode 802A as 1st electrode with left side line connection in column 1200A; see Fig. 12); and a second wire electrically connected to the second electrode and disposed at a second side of the first set of electrodes opposite to the first side (the electrode 802A as 2nd electrode with right side line connection in column 1210A; see Fig. 12). 

    PNG
    media_image2.png
    635
    567
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Bulea to the system of CN103246422A in order to reduce the number of traces and/or electrodes required to sense the position of input object within the sensing region without affecting the accuracy and repeatability of the acquired positional data.
Referring to claim 2, Peng CN103246422A discloses wherein: the sixth electrode is disposed between the third electrode and the fourth electrode and faces the first electrode in the second direction (electrode 6 is between electrodes 3 and 4 and faces electrode 1 in the horizontal direction; see Fig. 3), and
the seventh electrode faces the second electrode in the second direction and is electrically connected to the sixth electrode (electrode 7 faces electrode 2 in the horizontal direction is electrically connected to the electrode 6; see Fig. 3).
Referring to claim 3, Peng CN103246422A discloses wherein: the eighth electrode is electrically connected to the third electrode (electrode 8 is electrically connected to the electrode 3; see Fig. 3).

Referring to claim 5, Peng CN103246422A discloses further comprising: a third wire electrically connecting the fourth electrode and the fifth electrode (electrode 4 is connected to electrode 5 via a wire as third wire; see Fig. 3); and
a fourth wire electrically connecting the sixth electrode and the seventh electrode (electrode 6 is connected to electrode 7 via a wire as fourth wire; see Fig. 3),
wherein the third wire is shorter than the fourth wire (wire connection between electrode 4 and electrode 5 is shorter than the wire connection between electrode 6 and electrode 7; see Fig. 3).
Referring to claim 6, Peng CN103246422A discloses further comprising: a fifth wire electrically connecting the third electrode and the eighth electrode (electrode 3 is connected to electrode 8 via a wire as fifth wire; see Fig. 3),
wherein the fifth wire is longer than the fourth wire (wire connection between electrode 3 and electrode 8 is longer than the wire connection between electrode 6 and electrode 7; see Fig. 3).
Referring to claim 7, Peng CN103246422A discloses wherein: the first set of electrodes further includes a ninth electrode (1st set of electrodes included Tc1, marked as 9; see Fig.
3), wherein the second electrode is disposed between the first electrode and the ninth electrode (electrode 2 is between electrodes 1 and 9; see Fig. 3), and
the second set of electrodes further includes a tenth electrode which faces the ninth electrode in the second direction (electrode 10 faces the electrode 9; see Fig. 3) and is electrically connected to the eighth electrode (electrode 10 is connected the electrode 8; see Fig. 3).
Referring to claim 8, Peng CN103246422A discloses wherein: the second set of electrodes further includes an eleventh electrode which faces the ninth electrode in the second direction and is electrically connected to the fifth electrode (electrode 11 faces the electrode 9 and is electrically connected to the electrode 5; see Fig. 3).
Referring to claim 9, Peng CN103246422A discloses further comprising: a sixth wire electrically connecting the eighth electrode and the tenth electrode (electrode 8 is connected to electrode 10 via a wire as sixth wire; see Fig. 3); and
a seventh wire electrically connecting the fifth electrode and the eleventh electrode (electrode 5 is connected to electrode 11 via a wire as seventh; see Fig. 3), wherein the sixth wire is shorter than the seventh wire (wire connection between electrode 8 and electrode 10 is shorter than the wire connection between electrode 5 and electrode 11; see Fig. 3).
Referring to claim 10, Peng CN103246422A discloses wherein: the third wire, the fourth wire, and the fifth wire are disposed at a first side of the second set of electrodes (3th, 4th, and 5th wires are located on right side; See Fig. 3 below), and the sixth wire and the seventh wire are disposed at a second side of the second set of electrodes opposite to the first side (6th and 7th wires are located on left side; See Fig. 3 below).

    PNG
    media_image3.png
    387
    407
    media_image3.png
    Greyscale

Referring to claim 11, this claim differs from claim 1 in that the additional limitations a display panel, a touch sensing unit, a display controller, a touch sensor are recited to claim 11. These limitations are taught by Peng as addressing below. Peng CN103246422A teaches a display device (touch screen device; Para. 0008), comprising: a display panel including pixels ([0033] discloses “Its structure includes a cover plate, a touch screen and a display”. Thus, the display must have pixels so that it can display an image);
a touch sensing unit including touch sensors (Sensing nodes arranged in a sensing array; Para. 0009);
a display controller controlling the display panel ([0033] discloses that “it can be understood that the touch screen device may also include other structures such as a touch circuit that control the operation and display of touch screen device); and
a touch sensor controller controlling the touch sensing unit ([0033] discloses that “it can be understood that the touch screen device may also include other structures such as a touch circuit that control the operation and display of touch screen device). Thus, Peng clearly teach the all the limitations recited in claim 11 as addressed above and as set forth in claim 1 above.
Referring to claims 12-13 and 15-20, these claims are recited same limitations as claims 2-3 and 5-10 and rejected for the same reason as set forth in claims 2-3 and 5-10.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                /NELSON M ROSARIO/Examiner, Art Unit 2624                                                 Primary Examiner, Art Unit 2624